ORDER

PER CURIAM:
The Petition for Allowance of Appeal is granted as to Question I, the order of the Court of Common Pleas is vacated, and the case is remanded for reconsideration in light of this Court’s decision in Commonwealth v. Hancharik, 534 Pa. 435, 633 A.2d 1074 (1993). The Petition is denied as to Issue II.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.